United States Court of Appeals
                       For the First Circuit

No. 09-1216

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                           MANUEL CARDOSA,

                        Defendant, Appellant.
                         ____________________

No. 09-1231

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          EDWIN RODRIGUEZ,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on May 28, 2010, should be

amended as follows.

     On page 7, 1st line of last paragraph, replace "is" with "was".